Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUNJI-YONEOKA (Pub. No.: US 20170365613) in view of TAEKYUNG (Pub. No.: US 2015/0060992).
Re claim 1, GUNJI-YONEOKA, FIG. 12A teaches a three-dimensional memory device comprising: 
an alternating stack of insulating layers (32, ¶ [0094]) and electrically conductive layers (46, [0097]) overlying a substrate (9); 
a memory opening fill structure (55, FIG. 5M, [0082]) that vertically extends through the alternating stack, wherein the memory opening fill structure comprises a memory film (50), a vertical semiconductor channel (158, FIG. 5I, [0071] or 160 of FIG. 12D, [0073], 0121]), and a core structure is a charge storage layer comprising a polycrystalline core material (54, FIG. 12D, [0062]).
a charge storage layer that comprises a compound comprising germanium, tellurium, and oxygen, and wherein the vertical semiconductor channel surrounds the core structure.
TAEKYUNG teaches a charge storage layer that comprises a compound comprising germanium, tellurium, and oxygen, and wherein the vertical semiconductor channel surrounds the core structure (130, Figs. 16C/16D, ¶ [0132]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the memory lost while turning the power off by using a chalcogenide material as taught by TAEKYUNG, [0132]. 
Re claim 2, in the combination, TAEKYUNG teaches the three-dimensional memory device of Claim 1, wherein: 
the polycrystalline core material is a phase change material including an amorphous phase and a polycrystalline phase (135/130=132/133/13134, Fig. 16A, [0103]-[0104]/[0132]); and 
the polycrystalline core material is in the polycrystalline phase of the phase change material (130, [0132]).
Re claim 9, in the combination, GUNJI-YONEOKA, FIG. 12A teaches the three-dimensional memory device of Claim 1, wherein the polycrystalline core material induces a lateral compressive strain and a vertical tensile strain to the vertical semiconductor channel (160, [0121]).
Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Patent No.: US 9728551) in view of TAEKYUNG.
Re claim 1, Lu teaches a three-dimensional memory device comprising: 
an alternating stack of insulating layers (132/232, col: 21, lines 45-55) and electrically conductive layers (146/246, FIG. 22, col: 21, lines 20-33) overlying a substrate (10); 
a memory opening fill structure (50/60, col. 20: lines 17-24) that vertically extends through the alternating stack, wherein the memory opening fill structure comprises a memory film (50), a vertical semiconductor channel (60), and a core structure comprising a polycrystalline core material (602, note that the memory stack structure is (50, 60) and 60 is including 601 and 602, FIG. 22, col. 20, lines 15-25).
Lu fails to teach a memory storage material that comprises a compound comprising germanium, tellurium, and oxygen, and wherein the vertical semiconductor channel surrounds the core structure.
TAEKYUNG teaches a memory storage material that comprises a compound comprising germanium, tellurium, and oxygen, and wherein the vertical semiconductor channel surrounds the core structure (130, Figs. 16C/16D, ¶ [0132]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the memory lost while turning the power off by using a chalcogenide material as taught by TAEKYUNG, [0132].
Re claim 2, in the combination, TAEKYUNG teaches the three-dimensional memory device of Claim 1, wherein: 
the polycrystalline core material is a phase change material including an amorphous phase and a polycrystalline phase (135/130=132/133/13134, Fig. 16A, [0103]-[0104]/[0132]); and 
the polycrystalline core material is in the polycrystalline phase of the phase change material (130, [0132]).
Re claim 3, in the combination, Lu teaches the three-dimensional memory device of Claim 1, wherein: 
the polycrystalline core material has electrical conductivity less than 1.0 x 10-5 S/m (col. 5, lines 15-37); and 
the core structure (602) has a vertical-to-lateral dimension ratio in a range from 3 to 300 (vertical via horizontal in drawing scale).
Re claim 4, in the combination, Lu differs from the claim invention by not disclosing wherein: 
the vertical semiconductor channel is under lateral compressive strain having a magnitude in a range from 0.1 % to 2.0 %; and 
the vertical semiconductor channel is under vertical tensile strain having a magnitude in a range from 0.01 % to 0.2 %.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 5, in the combination, TAEKYUNG teaches the three-dimensional memory device of Claim 2, wherein the core material includes the compound consisting of the germanium, tellurium, and oxygen (said the selected group Te, Ge and of oxygen among the elements disclose in ¶ [0132])
Re claims 6 and 8, TAEKYUNG differs from the claim invention by not disclosing wherein the core material comprises oxygen at an atomic percentage in a range from 6.0 % to 14 % (claim 6).
wherein the compound has a composition of (GeTe)1-x02x in which x is in a range from 0.06 to 0.14 (claim 8).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

    PNG
    media_image1.png
    799
    894
    media_image1.png
    Greyscale

Re claim 7, Lu, FIG. 22 [as shown above] teaches the three-dimensional memory device of Claim 1, wherein: 
the three-dimensional memory device comprises a two-dimensional array of NAND strings [VNANDS] vertically extending through the alternating stack, wherein the memory opening fill structure (50, 60) comprises one of the NAND strings; 
the electrically conductive layers (63) comprise, or are electrically connected to, a respective word line for the two-dimensional array of NAND strings; 
the substrate comprises a silicon substrate (10); 
at least one memory cell in a first device level of the two-dimensional array of NAND strings is located over another memory cell (“vertical NAND memory devices”, col. 5, lines 1-15) in a second device level of two-dimensional array of NAND strings; 
the electrically conductive layers comprise a plurality of control gate electrodes (146, 246, col: 15, lines 41-52) for the two-dimensional array of NAND strings, 
the electrically conductive layers (63) have a respective strip shape extending substantially parallel to the top surface of the substrate (10); and 
each NAND string within the two-dimensional array of NAND strings comprises a respective memory film (54, col. 17, lines 13-22), a respective vertical semiconductor channel (601), and a respective core structure (602).
Re claim 10, in the combination, Lu, FIG. 22 [as shown above] teaches the three-dimensional memory device of Claim 1, wherein the core structure (602) vertically extends continuously through multiple electrically conductive layers of the electrically conductive layers.
Re claim 11, in the combination, Lu, FIG. 22 [as shown above] teaches the three-dimensional memory device of Claim 1, wherein the vertical semiconductor channel (601) is located between the core structure (602) and the memory film (50).
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Patent No.: US 9728551) in view of Boniardi (Pub. No.: US 2019/0378566).
Re claim 2, Lu teaches the three-dimensional memory device of Claim 1, wherein: 
the polycrystalline core material is a memory element (602, note that 602 is an element of 60 and 60 is an element of memory stack structure 50/60).
Lu fails to teach memory elements made of a phase change material.
Boniardi teaches memory elements made of a phase change material (105, FIG. 1, ¶ [0028]) that comprises a compound comprising germanium, tellurium, and oxygen, and wherein the vertical semiconductor channel surrounds the core structure (¶ [0149]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the storage for memory cells device as taught by Boniardi, [0003]. 
Re claim 5, Boniardi teaches the three-dimensional memory device of Claim 2, wherein the core material includes the compound consisting of the germanium, tellurium, and oxygen (said the selected group Te, Ge and of oxygen among the elements disclose in ¶ [0149]).
Response to Arguments
Applicant's arguments with respect to claims 1-7 on the remarks filed on 08/02/2021 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY TRAN/Primary Examiner, Art Unit 2894